Citation Nr: 0122011	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  98-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The veteran had active duty service from December 1994 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record indicates that there may be additional private and 
VA treatment records pertaining to the low back disorder, 
which have not been associated with the claims file.  Prior 
to service, in October 1989, the veteran sustained a back 
injury while playing football.  The appellant related during 
his June 2001 Travel Board hearing that within week of his 
separation from service, he was seen at the Westfall Clinic, 
in part, for back problems.  Those records are not associated 
with the claims file.  He has reported private treatment from 
the Columbia Medical Center in Kissimmee, Florida.  The 
record also indicates that Dr. Rahmatulla referred the 
appellant to Dr. Kornberg for evaluation and treatment of his 
back disorder.  While there are some medical records from Dr. 
Kornberg and the Columbia Medical Center, Dr. Rahmatulla's 
records are not associated with the claims file.  In 
addition, it is not clear if all pertinent medical records 
from Dr. Kornberg and the Columbia Medical Center are of 
record.  The RO should ensure that all pertinent treatment 
records from both physicians and the Columbia Medical Center 
are obtained.  The RO should further ensure that all 
outstanding VA treatment records are associated with the 
claims file.  The appellant should then be scheduled for a VA 
examination to determine the etiology and the date of onset 
of any diagnosed low back disorder.  Any other indicated 
development should also be accomplished.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who treated the veteran for lumbar spine 
pathology since October 1989.  After 
securing the necessary authorization, the 
RO should obtain these records.  The RO 
should take the necessary steps to obtain 
any outstanding VA medical records.  Any 
records received should be associated 
with the claims folder.

3.  The RO should then schedule the 
appellant for a VA examination to 
determine the diagnosis and the etiology 
of his low back disorder.  The entire 
claims file must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the 
examination report.  Any necessary 
diagnostic tests should be accomplished.  
The examiner is to provide the diagnosis, 
or diagnoses, of  the appellant's low 
back pathology.  The examiner should then 
indicate the likely date of onset of any 
diagnosed low back disorder (if 
possible).  The examiner is asked to 
indicate whether it is at least as likely 
as not that any (and which, if more than 
one diagnosis) diagnosed low back 
disorder: (1) is the result of disease or 
injury incurred in service, to include 
the inservice ankle injury; or, (2) in 
the case of a chronic disease, such as 
arthritis, was first manifested within 
one year of the appellant's separation 
from service.  If the examiner determines 
that any diagnosed low back disorder pre-
existed service, the examiner should then 
indicate whether such low back disorder 
increased in disability during active 
duty service.  If there was an increase 
in disability during service, the 
examiner should state whether the 
increase in disability was due to the 
natural progress of the disease.  The 
examiner is specifically advised that the 
service medical records note complaints 
and treatment for the low back, and that 
there are pertinent pre-service and post-
service medical records.  Thus, in 
answering the above questions, the 
examiner should consider all such 
pertinent medical records (as well as any 
other pertinent evidence), and the 
examination report should reflect any 
impact that the medical records (and any 
other pertinent records) had on the 
opinion reached. 

4.  The RO should conduct any further 
development deemed necessary.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




